Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 1 of 22 PageID 3705




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


 JULIE V. DEGRAW,

       Plaintiff,
 v.                                               CASE NO. 8:18-cv-2116-T-02SPF


 SHERIFF BOB GAULTIERI and
 GREGORY GOEPFERT,

      Defendants.
 ___________________________________/


                    ORDER GRANTING SUMMARY JUDGMENT

       Before the Court are two motions: (1) Defendant Deputy Gregory Goepfert’s

 Motion for Summary Judgment and separate Statement of Undisputed Material

 Facts (Dkts. 97, 96), Plaintiff’s submissions in opposition (Dkts. 108, 109, 114,),

 Deputy Goepfert’s reply (Dkt. 112); and (2) Defendant Sheriff Bob Gualtieri’s

 Motion for Summary Judgment and separate Statement of Undisputed Facts (Dkts.

 99, 98), Plaintiff’s submissions in opposition (Dkts. 110, 111), and Sheriff

 Gualtieri’s reply. Dkt. 113. Having heard argument of both counsel at the hearing

 held August 20, 2020, and after careful review of the entire file, the Court grants

 summary judgment in favor of both Defendants in this excessive force case.
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 2 of 22 PageID 3706




                                   Introduction

       Plaintiff Julie DeGraw is the widow of Mr. DeGraw. Mrs. DeGraw is a

 registered nurse, and Mr. DeGraw was medically retired from service in the U.S.

 Navy. He served as a combat medic for special operations with the Marines and

 was deployed during the First Gulf War. Mr. DeGraw suffered from post-

 traumatic stress disorder (“PTSD”), nightmares, and eventually seizures.

       In the early morning of September 7, 2016, Mrs. DeGraw heard her husband

 making gurgling noises and screaming from the upstairs bedroom he used when he

 was feeling ill. Dkt. 96-2 (DeGraw depo.) at 21 & Exh. 27; Dkt. 108-2 (transcript

 of first 911 call). Wondering if he was having a seizure, she entered the bedroom.

 Dkt. Dkt. 96-2 at Exh. 27; Dkt. 108-2. Upon seeing her, he screamed at her, arose

 from the bed, and began chasing her. Id. He scratched the back of her neck when

 he tried to grab her. Id.

       She succeeded in getting away from him and was able to call 911. She told

 the dispatcher there were guns in the house. Dkt. 96-2 at 36–37 & Exh. 27; Dkt.

 108-2 at 2. Deputies of the Pinellas County Sheriff’s Office (“PCSO”) and

 paramedics were dispatched to the DeGraw residence and, after their arrival, Mr.

 DeGraw voluntarily came downstairs for examination by the emergency medical

 technicians. Dkt. 96-2 at 27–28; Dkt. 96-4 at 19–20 & Exh. 35 at 1, Exh. 36 at 3;

 Dkt. 96-5 at 9. He told them he had a bad dream. He did not meet the criteria of

                                          2
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 3 of 22 PageID 3707




 the Baker Act; nor did he agree to go a hospital for follow-up. Dkt. 96-2 at 28;

 Dkt. 96-3 at 20, 24 & Exh. 30 at 4–6.

       Later that day, Mrs. DeGraw called 911 again. Dkt. 96-2 at 39–40 & Exh.

 27; Dkt. 108-2 at 5–7 (transcript of second call). This time she witnessed her

 husband having a seizure while he was napping in the upstairs bedroom. Id. She

 was still afraid of approaching him after the events earlier in the day. Dkt. 96-2 at

 41, 43, 67 & Exh. 27; Dkt. 108-2 at 6. Different deputies came. Deputy Gregory

 Goepfert and another deputy went upstairs to the bedroom where Mr. DeGraw was

 making gurgling noises and yelling. Dkt. 96-2 at 15; Dkt. 96-7 (Martinez depo.) at

 35–36, 115–17; Dkt. 96-8 (Goepfert depo.) at 142. The sad and unfortunate turn of

 events which followed resulted in Mr. DeGraw’s death later that day. The Court

 discusses them below.

       Mrs. DeGraw, as personal representative, brought this action pursuant to 42

 U.S.C. § 1983 alleging unreasonable and excessive force in violation of her

 husband’s rights under the Fourth Amendment against Deputy Goepfert,

 individually, and against Sheriff Bob Gualtieri, both in his individual and official

 capacities. Dkt. 48. A state law claim for negligence in the wrongful death of Mr.

 DeGraw was asserted against only Sheriff Gualtieri. Id.




                                           3
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 4 of 22 PageID 3708




                        Pertinent Facts at Summary Judgment

          At the summary judgment stage, even in cases of excessive force, the facts

 are “what a reasonable jury could find from the evidence viewed in the light most

 favorable to the non-moving party.” Cantu v. City of Dothan, Ala., 2020 WL

 5270645, at *2 (11th Cir. Sept. 3, 2020) (quoting Scott v. United States, 825 F.3d

 1275, 1278 (11th Cir. 2016)). Where versions of what happened are somewhat

 varying, disputed, or unclear, the proper standard “requires us to adopt the account

 most favorable” to the non-moving party. Id. (quoting Smith v. LePage, 834 F.3d

 1285, 1296 (11th Cir. 2016)). In determining the narrative, all inferences are to be

 drawn and inconsistencies resolved in favor of Mrs. DeGraw as the non-moving

 party.

          In the first 911call, Mrs. DeGraw stated her husband “woke up screaming”

 in a bedroom upstairs and when she walked in the room, she was unable to tell if

 he had experienced a seizure. Dkt. 96-2 at Exh. 27; Dkt. 108-2 at 1–4. He arose

 and ran, screaming, after her. She was “running away” from her husband when he

 “scratched [her] in the back of [her] neck” trying to pull her out of the master

 bedroom down the hall. Dkt. 108-2 at 1–2. She told the call taker he suffered

 from depression and PTSD, and he kept guns in the house, including his room. Id.

 at 2. She confirmed he did not have a history of verbal or physical aggression with

 the exception of one episode three and a half years prior. Id. at 4. After the

                                            4
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 5 of 22 PageID 3709




 officers and emergency medical technicians arrived and Mr. DeGraw was able to

 walk downstairs to be checked, Mrs. DeGraw confirmed she felt safe and her

 husband did not need to be taken to the hospital. Dkt. 96-2 at 22–23.

       In the second 911 call about 10 hours later, Mrs. DeGraw told the dispatch

 she was afraid to go upstairs because she heard him gurgling again as he had done

 that morning when “he was ready to attack me.” Dkt. 96-2 at Exh. 27; Dkt. 108-2

 at 6. She conveyed he had PTSD and that it was possible this could be his third

 seizure of the day, if he had in fact suffered a seizure that morning. Id. She said

 she would not go upstairs to check on him until help arrived. Id. Mrs. DeGraw, at

 her deposition, affirmed she told the call taker she was scared but said a more

 accurate reason for her not going upstairs was because she did not want her

 husband to get hurt falling down the stairs as he was prone to following her. Dkt.

 96-2 at 41–43.

       Deputies Goepfert and Martinez were sent to the residence first because the

 paramedics deemed it an unsafe situation. Until they received an all-clear, the

 paramedics stayed downstairs. Mrs. DeGraw testified she told them her husband

 had a seizure, was confused, and was a combat vet diagnosed with PTSD. Dkt. 96-

 2 at 44. Deputy Goepfert, who was the first to climb the stairs, had reached the

 mid-way landing when she told both deputies he slept with a gun under his pillow;

 Deputy Goepfert then drew his taser. Dkt. 96-2 at 44–46; Dkt. 96-7 at 57–58, 91–

                                           5
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 6 of 22 PageID 3710




 92, 107–08; Dkt. 96-8 at 37, 59. The deputies could hear her husband saying a

 loud “ha.” Dkt. 96-2 at 45, 46, 50.

        From the doorway of the upstairs bedroom, Deputy Goepfert saw Mr.

 DeGraw in his undershorts, lying in bed with his head on the pillow. Dkt. 96-8 at

 37–38, 41, 118. His mouth was covered with old, dry blood, and his hands were

 touching the pillow. Id. at 36, 118. In the room, described as small, cluttered, and

 poorly lit, were gun cases and a knife on the floor. Id. at 40–41, 82–83; Dkt. 96-10

 (Street depo.) at 23–24, 29–30; 52–53; Dkt. 96-11 at Exh. 18 (photograph of

 room). 1

        Remaining in the doorway, Deputy Goepfert identified himself, asked Mr.

 DeGraw what was wrong, and told him he wanted to get him out of the room to the

 be checked by paramedics. Dkt. 96-8 at 39; Dkt. 96-7 at 22, 112, 117; Dkt. 96-2 at

 47, 48, 52, 68. Although Deputy Goepfert attempted to engage Mr. DeGraw in

 conversation, Mr. DeGraw only screamed and yelled. Dkt. 96-7 at 117. There

 appears to be some conflict about the exact noises Mr. DeGraw was making,

 whether it was yelling and screaming or a loud “ha” or “yah”-like shouting, but

 Mrs. DeGraw agreed it was loud. Dkt. 96-2 at 46, 50. Setting aside the lack of any




 1
   The photograph shows the one window in the room with the blinds open, but Sergeant Street
 testified that the blinds were only partially open and the room was dimly lit on the day in
 question. Dkt. 96-10 at 52–53.
                                               6
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 7 of 22 PageID 3711




 precise or agreed upon description of the noise, Mr. DeGraw was not using words

 to communicate.

       Because several times Mr. DeGraw reached under the pillow and between

 the bed and the wall, Deputy Goepfert asked him to stop and to show his hands.

 Dkt. 96-8 at 40–41, 44, 53–54; Dkt. 96-7 at 117. This action prompted Deputy

 Goepfert to tell Deputy Martinez, who was standing on the other side of the

 doorway away from view, to “go lethal,” which meant to holster his taser and draw

 his firearm. Dkt. 96-7 at 35–36, 82–83, 110–11, 114-15; 117–18, 189–90.

       Deputy Goepfert tried to coax Mr. DeGraw out of bed and away from the

 gun under the pillow. Dkt. 96-8 at 44, 51–54, 139. Trying to relate to and engage

 Mr. DeGraw, Deputy Goepfert told him that he, too, was a vet and went to Desert

 Storm. Dkt. 96-8 at 51; Dkt. 96-2 at 16, 49. Mr. DeGraw continued to scream and

 sat up on the far end of the bed. Dkt. 96-8 at 41, 44, 61–63, 80, 104, 118. He then

 stood, balled up his fists, and advanced toward Deputy Goepfert. Id. The deputy

 told him to stop and calm down, but he continued moving toward the deputy and

 the door. Dkt. 96-8 at 104; Dkt. 96-7 at 83. Mr. DeGraw did not follow the

 deputy’s commands. At this point, Deputy Martinez, who was listening, holstered

 his firearm, re-drew his taser, and communicated to dispatch that Mr. DeGraw was

 noncompliant to verbal commands. Dkt. 96-7 at 35–36, 113–15, 118–20, 134-37

 & Exh. 23.

                                          7
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 8 of 22 PageID 3712




       As Deputy Goepfert was backing up toward the staircase as Mr. DeGraw

 came forward, he deployed his taser, which hit Mr. DeGraw in the chest instead of

 his torso or leg. Dkt. 96-8 at 63, 81–82, 122–23, 147–48. The two men were only

 three-and-a-half feet apart when the trigger was pulled. Dkt. 96-8 at 63,122–23.

 Mr. DeGraw fell against the wall. Deputy Goepfert short-cycled the taser at two

 seconds, as opposed to letting it run the full five seconds. Dkt. 96-8 at 104–05;

 Dkt. 96-7 at 144. Both deputies tried to calm Mr. DeGraw down and told him to

 stay on the floor, but Mr. DeGraw did not comply and continued to scream and yell

 and started to stand up. Dkt. 96-8 at 124.

       The cycle of activating the taser, cutting it short, attempting to calm him,

 instructing him to stay on the floor followed by Mr. DeGraw yelling, clenching his

 fists, and trying to get up, continued four more times. Dkt. 96-7 at 144–45; Dkt.

 96-8 at 65, 95–96, 104–05, 123–28. The second activation lasted three seconds,

 the third for one second, the fourth for the full five seconds, and the fifth for one

 second. In all, the activations lasted 12 seconds over a 94-second span. Dkt. 96 ¶

 66; Dkt. 96-9 at Exh. 14 (taser download). After each of the five separate

 activations, Mr. DeGraw continued to yell loudly, once using the expletive

 “mother-f****r,” and to groan, and he “seemed very angry and very intense.” Dkt.

 96-2 at 51; Dkt. 96-8 at 126.




                                            8
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 9 of 22 PageID 3713




       When Sergeant Street arrived, he started up the stairs. While at the bottom

 of the staircase, he heard Deputy Goepfert announce “taser” and the sound of

 activation. Dkt. 96-10 at 10, 12. At the top of the stairs, he found both deputies

 waiting outside the bedroom. Sgt. Street was informed of the weapons in the

 room, including the gun under the pillow, and the ineffectiveness of the tasering.

 Id. at 25. Sgt. Street heard Mr. DeGraw “grunting . . . like a guttural type of sound

 very loudly.” Id. at 24, 29–30, 56, 59; Dkt. 96–7 at 153–54. He concluded that the

 taser was not fully effective. Dkt. 96-10 at 25, 57. He observed two rifle cases and

 a knife on the nightstand. Id. at 24.

       All three officers began to remove some of the clutter in the room so they

 could enter to handcuff Mr. DeGraw. Id. at 25–29, 55. Sgt. Street took hold of

 Mr. DeGraw and he tensed. Id. at 60–61. Both Sgt. Street and Deputy Martinez

 worked to gain control over one wrist for handcuffing. Dkt. 96-7 at 128–29.

 Deputy Goepfert tried to control Mr. DeGraw’s feet because he was thrashing and

 kicking. Dkt. 96-10 at 38–39, 60; Dkt. 96-8 at 69, 129–30; Dkt. 96-7 at 48, 133–

 34. Mr. DeGraw, even after one wrist was handcuffed, resisted them by holding

 his right arm tightly underneath him. Dkt. 96-10 at 36, 63–65; Dkt. 96-7 at 46–47,

 49, 128–29, 131; Dkt. 96-8 at 72. When both handcuffs were finally secure, Mr.

 DeGraw’s lips were moving and his breathing was steady and regular. Dkt. 96-7 at




                                           9
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 10 of 22 PageID 3714




  158–61, 186; Dkt. 96-8 at 130, 138–39: Dkt. 96-10 at 39–40, 65–66, 80–83; Dkt.

  96-11 (Baldwin depo.) at 27, 37. He continued to groan and grunt. Id.

        The three officers rolled him on his side. At this point they noticed his

  breathing had changed. Dkt. 96-10 at 39–41, 78, 83; Dkt. 96–7 at 50–52, 157–59,

  161–64; Dkt. 96-8 at 139. They felt a pulse. Dkt. 96-7 at 50–51; Dkt. 96-8 at 71;

  Dkt. 96-10 at 41. Mrs. DeGraw noticed the noise had stopped and she called up

  from downstairs and asked if her husband was still breathing. Dkt. 96-2 at 53.

  They confirmed he was still breathing. Id. They tried to revive him, but Mr.

  DeGraw did not respond. Dkt. 96-8 at 72.

        Meanwhile a fourth officer, Deputy Baldwin, arrived, having heard the

  “yelling or screaming” on the cleared emergency radio channel. Dkt. 96-11 at 19.

  He was in the hallway upstairs by the time Mr. DeGraw was unresponsive, and he

  summoned the paramedics who were waiting downstairs until it was safe enough

  for them to enter. Dkt. 96-10 at 41; Dkt. 96-11 at 29. As the paramedics came

  upstairs to the room, Sgt. Street removed the handcuffs. Dkt. 96-10 at 42. Mr.

  DeGraw was transported to the hospital where he died later that day. Dkt. 96-2 at

  55–56; Dkt. 96-3 at Exh. 30; Dkt. 96-7 at 165–66. The cause of death was excited

  delirium syndrome with contributing causes of hypertensive heart disease,

  supratherapeutic venlafaxine level, and electro-muscular disruption device (the




                                           10
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 11 of 22 PageID 3715




  taser). Dkt. 96-12 at 11. For purposes of this summary judgment, the Court will

  presume his death was caused by the tasering.2

         There is no evidence any of the law enforcement officers ever sat on Mr.

  DeGraw, straddled him, or put body weight on him. Dkt. 96-7 at 47, 49, 160–61;

  Dkt. 96-10 at 36–37, 61–62, 66. Sgt. Street found under the pillow a semi-

  automatic pistol, loaded with six rounds in the magazine and pointed at the door.

  Dkt. 96-10 at 45. Also found in the room were rifles in the rifle cases, two

  handguns in cases toward the foot of the bed, shotguns, pistol magazines, and

  ammunition on the floor. Dkt. 96-10 at 45, 50–51; Dkt. 96-8 at 145; Dkt. 96-12 at

  5, 8–9.

                                   Liability of the Sheriff

         Sheriff Gualtieri was not at the DeGraw residence on September 7, nor did

  he take or attend any investigative interviews. Because he did not personally

  participate in the alleged constitutional violation and there was no causal

  connection between his actions and the alleged constitutional violation, individual

  liability does not attach to Sheriff Gualtieri. See Keating v. City of Miami, 598

  F.3d 753, 762 (11th Cir.) (citing Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th Cir.

  2003)), cert. dismissed, Timoney v. Keating, 562 U.S. 978 (2010). Not only was he



  2
    The facts accepted at summary judgment may not be the actual facts of the case. McCullough
  v. Antolini, 559 F.3d 1201, 1202 (11th Cir. 2009).
                                               11
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 12 of 22 PageID 3716




  not present, but Sheriff Gualtieri did not 1) direct his subordinates to act

  unlawfully or 2) know his subordinates would act unlawfully and fail to stop them.

  Id.

        To establish official capacity liability of the sheriff in a § 1983 action, a

  policy, custom, or practice must have caused the deprivation of civil rights.

  Monell v. Dep’t of Social Servs., 436 U.S. 658, 693–94 (1978). Liability under

  Monell arises in three situations: (1) a formally adopted policy statement or

  ordinance, or a governmental custom that has not been formally approved, see id.

  at 690–91; (2) a failure to train amounting to deliberate indifference to the rights of

  persons with whom untrained employees come into contact, City of Canton v.

  Harris, 489 U.S. 378, 388 (1989); or (3) a ratification based on a single incident

  after policymakers had an opportunity to review the subordinate’s decision and

  agreed with both the decision and its basis. See Thomas ex rel. v. Roberts, 261

  F.3d 1160, 1174 n.12 (11th Cir. 2001), cert. granted, judgment vacated sub nom.

  Thomas v. Roberts, 536 U.S. 953 (2002), opinion reinstated, 323 F.3d 950 (2003)).

  The policies at issue are PCSO’s use of force policy, General Order 13-3, and its

  mental illness policy, General Order 13-10. Dkt. 114-1 (Gen. Ord. 13-10); Dkt.

  114-2 (Gen. Ord. 13-3).




                                            12
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 13 of 22 PageID 3717




         Neither Plaintiff nor her experts claim either policy is unconstitutional.3 She

  relies on the failure to train and the PCSO’s ratification of Deputy Goepfert’s

  “entire tasering episode.” Dkt. 111 at 4 n.1. As to failure to train, Plaintiff cannot

  attribute Monell liability on inadequacies in, or the lack of, training because not

  one instance of a PCSO deputy’s use of a taser has been found to be

  unconstitutional, let alone in circumstances similar to this case. In the four years

  preceding the events of September 2016, there were no substantiated complaints

  involving allegations of deputies tasering someone. Dkt. 98-7 ¶ 18. In use of force

  cases, PCSO collects, maintains, and reviews data (Dkt. 98-8 at 44; Dkt. 98 ¶¶ 33–

  47), which shows PCSO deputies used tasers less than half as often as other

  agencies and there were no taser-involved deaths in the four years prior to Deputy

  Goepfert’s use of a taser on Mr. DeGraw. Dkt. 98 ¶¶ 46, 47. This is not a case of

  complete lack of training, which would evidence a “deliberate indifference,” and

  no prior incidents involving similar facts occurred to place PCSO on notice of any

  constitutional shortcomings. City of Canton, 489 U.S. at 390 n.10.




  3
    “PCSO has appropriate mental illness policies on paper[.]” Dkt. 111 at 13. Her experts did not
  find any of PCSO’s policies, including use of force, unconstitutional. Dkt. 98-9 (Van Blaricom
  depo.) at 37; Dkt. 98-10 (Drago depo.) at 8–9, 17. Although expert Van Blaricom initially
  criticized the use of force policy concerning electronic control weapons because it stated “avoid
  using the chest area” as opposed to “prohibit using the chest area,” he admitted prohibiting was
  his preference and a “best practice.” Dkt. 98-9 at 25, 37. He later said he was not critical of the
  use of force policy with respect to the circumstances in which a taser could be used. Dkt. 98-9 at
  41.
                                                  13
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 14 of 22 PageID 3718




         Plaintiff’s theory that Deputy Goepfert’s conduct was ratified is based on

  alleged shortcomings in the investigation and the failure to discipline him for his

  acts. Dkt. 111 at 15–17. A sheriff, however, cannot be held liable under § 1983

  for a single failure to investigate a constitutional violation. Salvato v. Miley, 790

  F.3d 1286, 1296–98 (11th Cir. 2015) (reversing denial of summary judgment on

  excessive force where plaintiff argued sheriff ratified unconstitutional conduct by

  inadequately performing internal investigation after a single incident of shooting).

  The approval of the subordinate’s decision must occur before the subordinate acts.

  Here, as in Salvato and Thomas, the sheriff did not review, much less ratify, any

  part of Deputy Goepfert’s actions before he used his taser.

         The PCSO policies on use of force and mental illness are not

  unconstitutional under Monell or under any alternate theory espoused by Plaintiff. 4

  Summary judgment is granted in favor of the sheriff on Count II of the Second

  Amended Complaint.

                                Liability of Deputy Goepfert

         The defense of qualified immunity is available to a law enforcement officer

  if acting within his or her discretionary authority unless the acts violate “clearly




  4
   Plaintiff refers to a “trickle down” theory based on alleged statements concerning tasers made
  by Sheriff Gualtieri to the press and in depositions of other cases. Dkt. 111 at 6–12. She
  contends his philosophy that tasers cannot cause death constituted a form of training and also
  permeated the investigation. This argument has no basis in law or fact.
                                                 14
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 15 of 22 PageID 3719




  established [federal] statutory or constitutional rights of which a reasonable person

  would have known.” Keating, 598 F.3d at 762 (quotations omitted). To defeat

  qualified immunity, Plaintiff must show both 1) a constitutional violation occurred,

  and 2) at the time of the challenged acts, the law clearly established the

  unconstitutionality of the conduct. Hope v. Pelzer, 536 U.S. 730, 736 (2002)

  (establishing constitutional violation is necessary); Saucier v. Katz, 533 U.S. 194,

  201 (2001) (demonstrating clearly established law is necessary), receded from,

  Pearson v. Callahan, 555 U.S. 223, 236 (2009); Singletary v. Vargas, 804 F.3d

  1174, 1180–81 (11th Cir. 2015) (reversing denial of qualified immunity for failure

  to meet both requirements).

        It is uncontested that Deputy Goepfert was acting within his discretionary

  authority. This is not a false arrest case, as Plaintiff conceded at the hearing. Only

  the use of unreasonable and excessive force violative of the Fourth Amendment is

  claimed. In deciding whether an officer has used excessive force, the Court must

  “slosh . . . through the fact[ual] morass of ‘reasonableness’ because, in the end, all

  that matters is whether [the officer’s] actions were reasonable.” Vargas, 804 F.3d

  at 1180 (quoting Scott v. Harris, 550 U.S. 372, 383 (2007)). Even if the officer’s

  acts are unconstitutional, the officer is liable only if clearly established law would

  have placed a reasonable officer under the same circumstances on notice that the

  objectionable conduct violated the plaintiff’s constitutional rights. Id. at 1180–81.

                                            15
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 16 of 22 PageID 3720




         The facts will be taken in the light most favorable to Mrs. DeGraw, who has

  endured unexpected, tragic loss resulting from a simple call for help after her

  husband had a seizure. The circumstances and facts of the scene on September 7,

  2016 will be viewed from the perspective of a reasonable officer, recognizing that

  “split-second judgments” about the amount of force necessary are often made in

  “tense, uncertain, and rapidly evolving” situations.5

         Plaintiff argues that none of the five tasering applications were justified

  because it is objectively unreasonable and inappropriate to use a taser in a medical

  distress case like this one. Plaintiff readily admits, however, the absence of case

  law addressing the constitutional standard for an officer’s actions when involved in

  a purely medical assistance call with no attendant arrest or planned Baker Act

  arrest. Dkt. 109 at 3. Although Plaintiff raises the issue of whether Deputy

  Goepfert was deliberately indifferent to Mr. DeGraw’s serious medical need, this

  case neither alleges nor supports such a claim, particularly where the paramedics

  were already waiting at the DeGraw residence for the situation to be made safe,

  and were summoned quickly by the officers after Mr. DeGraw was handcuffed.




  5
    The analysis must allow for “the fact that police officers are often forced to make split-second
  judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the amount
  of forced that is necessary in a particular situation.” Plumhoff v. Rickard, 572 U.S. 765, 775
  (2014) (quoting Graham v. Connor, 490 U.S. 386, 396–97 (1989)); Vargas, 804 F.3d at 1181.
                                                  16
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 17 of 22 PageID 3721




            It is not inherently unlawful to detain someone experiencing a medical

  emergency. City & Cnty. of San Francisco, Cal. v. Sheehan, 135 S. Ct. 1765

  (2015) (concluding Fourth Amendment does not prohibit officers from detaining

  someone experiencing medical emergency). Even if a deputy acts contrary to his

  training including general orders of policy promulgated by the agency, qualified

  immunity is not denied if “a reasonable officer could have believed his conduct

  was justified.” Sheehan, 135 S. Ct. at 1777 (citations omitted).6 Although Plaintiff

  urges that Deputy Goepfert should have handled the situation differently, her

  experts’ opinions and arguments do not alter, in hindsight, the gravity of the

  situation firsthand. Sheehan, 135 S. Ct. at 1777–78 (noting expert’s report of

  inappropriate handling would not negate qualified immunity).

            To accept Plaintiff’s preferred version of the facts would require

  disregarding the circumstances as perceived by a reasonable officer in the same

  situation encountered by Deputy Goepfert, a feat this Court must not attempt.

  Plaintiff adamantly asserts as fact that “from the victim’s perspective,” no

  reasonable officer could have found Mr. DeGraw should have been tasered. Dkt.

  109 at 20. In Plaintiff’s words, Mr. DeGraw was just a man “lying calmly in his

  bed, a man not guilty of any crime, clad in just his underwear, suffering from

  effects of a seizure in a postictal state which the officer knew would make him


  6
      In any event, Plaintiff has not shown any officers failed to act in conformity with their training.
                                                     17
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 18 of 22 PageID 3722




  confused, a man struggling to understand what was going on and trying to comply

  with the conflicting, rapid succession, and often confusing commands, a man not

  attempting to reach for use for any weapon.” Id.

        Three of these “facts” must be questioned because they do not conform to

  any conceivable narrative based on the evidence in the record. First, the modifier

  “calmly” used to describe Mr. DeGraw’s behavior is unsupported by the record.

  The deputies witnessed Mr. DeGraw on the bed and heard him yelling, screaming,

  or, at the very least, making loud grunting or guttural noises. Even Mrs. DeGraw

  concedes he was making noises loud enough for her to hear from downstairs. That

  she may disagree as to the deputy’s description of the noise does not alter the fact

  he was making unintelligible sounds and was never silent until after he was

  handcuffed.

        Next, the terms “conflicting” and “often confusing” used to describe the

  commands given by Deputy Goepfert represent Plaintiff’s argument concerning the

  verbal and non-verbal exchange, such that it was, between her husband and the

  deputy. There is no evidence other than the recounting of the events at the scene

  by the deputies who were upstairs; again, Mrs. DeGraw was downstairs and could

  not see her husband’s actions in response to any one particular command.

  According to Deputy Goepfert, he did begin telling Mr. DeGraw to stop until he

  was advancing toward the deputy with raised fists.

                                           18
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 19 of 22 PageID 3723




        Finally, the reference to Mr. DeGraw’s reaching for a weapon is undisputed.

  It occurred before Mr. DeGraw moved to the foot of the bed and thereafter arose to

  move toward Deputy Goepfert with raised fists. The uncontradicted evidence

  shows Deputy Goepfert had been told by Mrs. DeGraw a gun was kept under the

  pillow, and he saw various gun cases in the small, cluttered, dimly lit room as well

  as a knife in plain view on the floor or on the nightstand.

        Deputy Goepfert did not associate Mr. DeGraw’s non-verbal sounds with a

  state of calmness, especially when coupled with a room full of guns and a knife.

  Plaintiff suggests her husband remained calm until he was tasered, despite his

  intermittent reaching under the pillow where he kept the gun and his continuous

  shouting, yelling, or groaning. Fearing for the physical safety of both of Mr.

  DeGraw and himself, Deputy Goepfert conveyed to Deputy Martinez to draw his

  firearm and directed Mr. DeGraw to get up out of the bed to move out of the room.

  A reasonable officer would have asked a person with easy and ready access to a

  firearm to move away from the gun and to step out of a room full of weapons.

        After Mr. DeGraw moved to the foot of the bed, he suddenly arose, clenched

  his fists, and started moving toward the door and Deputy Goepfert, all the while

  making loud, incoherent sounds. It was at this point that Deputy Goepfert told him

  to stop. Mr. DeGraw did not obey the command. Deputy Goepfert backed up and

  continued to order him to stop, but he did not comply. At this point, the deputy

                                            19
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 20 of 22 PageID 3724




  deployed his taser, even though he was unable to maintain the recommended six-

  foot distance. He aimed for the torso and limbs, but the prongs connected to the

  chest because he was turning to move farther away from Mr. DeGraw.

         Once Mr. DeGraw was on the floor of the bedroom, Deputy Goepfert

  instructed him to remain there. Mr. DeGraw did not follow the repeated directives

  to stay on the floor and calm down but instead kept trying to get up from the floor.

  The taser was activated briefly each time he tried to get up. Even after the

  activations, it took three officers to handcuff him. At no time did any of them put

  weight on him. Mr. DeGraw never stopped giving resistance. A reasonable officer

  would have used nonlethal force to gain compliance of a delirious man advancing

  toward him with raised clenched fists making loud noises in a room with guns and

  a knife.7

         Finally, Plaintiff contends that as of September 2016 the law clearly

  established Deputy Goepfert used unconstitutional excessive force by activating

  his taser multiples times. See Patel v. City of Madison, Ala., 959 F.3d 1330, 1343

  (11th Cir. 2020) (listing three methods to show a particular amount of force is

  clearly established as excessive). Under Plaintiff’s version of the facts, however,

  Mr. DeGraw was under control and complying with the officers’ commands given



  7
   A taser generally is not considered a deadly weapon. Fils v. City of Aventura, 647 F.3d 1272,
  1276 n.2 (11th Cir. 2011); see also cases cited by Defendants at docket 97, pages 8 through 10.
                                                 20
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 21 of 22 PageID 3725




  his confused state. Mrs. DeGraw does not dispute that Deputy Goepfert backed up

  in retreat before deploying his taser or that her husband continued to yell and

  scream and disobey commands to stay on the ground. Plaintiff may not divine a

  set of facts unsupported by the record. This is not a case of a compliant,

  unresisting person or one where the initial combative conduct ceases and the use of

  force continues. See, e.g., Sebastian v. Ortiz, 918 F.3d 1301, 1308 (11th Cir. 2019)

  (noting qualified immunity denied in gratuitous force cases involving suspects who

  were “under control, not resisting, and obeying commands”); Wate v. Kubler, 839

  F.3d 1012, 1021 (11th Cir. 2016) (holding use of force grossly disproportionate

  where suspect was shocked five times after being handcuffed); Oliver v. Fiorino,

  586 F.3d 898, 906 (11th Cir. 2009) (holding use of force grossly disproportionate

  to threat posed initially where individual was repeatedly tasered after compliance).

        It is undisputed there is no case law on point that renders the challenged

  conduct unreasonable and excessive force. Plaintiff has failed to demonstrate that

  a broader, clearly established principle should control the novel facts of this case or

  that this case is an exception to the requirement of prior case law because it so

  “obviously violates” the constitution. Even if there were a constitutional violation

  taking the facts in the light most favorable to Plaintiff, it was not clearly

  established. Deputy Goepfert is entitled to qualified immunity; summary judgment

  is granted as to Count I of the Second Amended Complaint.

                                             21
Case 8:18-cv-02116-WFJ-SPF Document 120 Filed 09/21/20 Page 22 of 22 PageID 3726




         Accordingly, the motions for summary judgment (Dkts. 97, 99) are granted.

  All federal claims (Counts I and II of the Second Amended Complaint) have been

  resolved in favor of Defendants. In the interest of judicial economy, convenience,

  and comity, the Court declines to exercise supplemental jurisdiction over the

  remaining state law claim for wrongful death (Count III).8 Count III of the Second

  Amended Complaint is dismissed without prejudice to refiling in state court, and

  the statute of limitations on the state law claim is tolled for thirty (30) days.9 The

  Clerk is directed to enter judgment in favor of Defendants on Counts I and II of the

  Second Amended Complaint, to terminate any pending motions and deadlines, and

  to close the case.

         DONE AND ORDERED at Tampa, Florida, on September 21, 2020.




  COPIES FURNISHED TO:
  Counsel of Record




  8
    Dismissal of supplemental state law claims is strongly encouraged where the federal claims are
  dismissed prior to trial. Farquharson v. Citibank, N.A., 664 F. App’x 793, 798 (11th Cir. 2016)
  (citing Baggett v. First Nat’l Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997)).
  9
    See Artis v. Dist. of Columbia, 138 S. Ct. 594 (2018) (construing 28 U.S.C. § 1367(d)).
                                                22
